Appellee, M. J. Young, brought suit against the City of Birmingham for injuries resulting to himself, his car and his wife when an automobile which he was driving over an intersection in the city limits ran into an open ditch some 20 feet long, 3 feet wide and 18 inches deep. The trial of said case in the court below resulted in judgment for plaintiff. The amount of said judgment fell within the jurisdiction of this court, from which this appeal was taken.
Mrs. M. J. Young, wife of this appellant, also brought a similar suit, and from the judgment, appellant appealed to the Supreme Court.
The cases were not tried together in the lower court. The wife, as stated, was a passenger in the automobile, and her case was tried first.
We find, upon examination, that the two cases were practically identical. The appellant, City of Birmingham, raised and argued precisely the same propositions in its briefs filed in both cases. We are therefore of the opinion that the recent decision in the wife's case, handed down by the Supreme Court, is conclusive and controlling of the case at bar, rendering unnecessary for this court to do other than to affirm this case upon the authority of City of Birmingham v. Young, Ala.Sup., 22 So.2d 169.1 It is so ordered, and the judgment of the lower court in the instant case, from which this appeal was taken, will stand affirmed.
Affirmed.
1 246 Ala. 650.